
	
		II
		110th CONGRESS
		1st Session
		S. 1161
		IN THE SENATE OF THE UNITED STATES
		
			April 19, 2007
			Mr. Bingaman (for
			 himself, Mr. Craig,
			 Mr. Conrad, Mr.
			 Schumer, and Ms. Cantwell)
			 introduced the following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To amend title XVIII of the Social Security
		  Act to authorize the expansion of medicare coverage of medical nutrition
		  therapy services.
	
	
		1.Short titleThis Act may be cited as the
			 Medicare Medical Nutrition Therapy Act
			 of 2007.
		2.Authorizing expansion
			 of medicare coverage of medical nutrition therapy services
			(a)Authorizing
			 expanded eligible populationSection 1861(s)(2)(V) of the
			 Social Security Act (42 U.S.C.
			 1395x(s)(2)(V)) is amended—
				(1)by redesignating clauses (i) through (iii)
			 as subclauses (I) through (III), respectively, and indenting each such clause
			 an additional 2 ems;
				(2)by striking in the case of a
			 beneficiary with diabetes or a renal disease who— and
			 inserting
					
						in the case of a
			 beneficiary—(i)with diabetes or a renal disease
				who—
						;
				(3)by adding or at the end of
			 subclause (III) of clause (i), as so redesignated; and
				(4)by adding at the end the following new
			 clause:
					
						(ii)who is not described in clause (i) but who
				has another disease, condition, or disorder for which the Secretary has made a
				national coverage determination (as defined in section 1869(f)(1)(B)) for the
				coverage of such
				services;
						.
				(b)Coverage of
			 services furnished by physiciansSection 1861(vv)(1) of the Social Security
			 Act (42 U.S.C. 1395x(vv)(1)) is amended by inserting or which are
			 furnished by a physician before the period at the end.
			(c)National
			 coverage determination processIn making a national coverage determination
			 described in section 1861(s)(2)(V)(ii) of the Social Security Act, as added by
			 subsection (a)(4), the Secretary of Health and Human Services, acting through
			 the Administrator of the Centers for Medicare & Medicaid Services,
			 shall—
				(1)consult with dietetic and nutrition
			 professional organizations in determining appropriate protocols for coverage of
			 medical nutrition therapy services for individuals with different diseases,
			 conditions, and disorders; and
				(2)consider the degree to which medical
			 nutrition therapy interventions prevent or help prevent the onset or
			 progression of more serious diseases, conditions, or disorders.
				(d)Effective
			 dateThe amendments made by
			 this section shall apply to services furnished on or after January 1,
			 2008.
			
